ORDER

PER CURIAM:
AND NOW, this 13th day of September, 2001, the Petition for Allowance of Appeal is GRANTED, limited to the following issues:
1. ‘Was the Superior Court’s remand improper since, under the coordinate jurisdiction rule, Judge Quinones Alejandro could not legally follow Judge Sheppard’s prior order compelling Friends Hospital to produce Ronald Anderson’s hospital records for an in camera inspection since production violates the confidentiality provision set forth in 50 P.S. § 7111?”
2. Was the Superior Court’s remand improper since, under the coordinate jurisdiction rule, Judge Quinones Alejandro could not legally follow Judge Sheppard’s prior order compelling Friends Hospital to produce Ronald Anderson’s hospital records for an in camera inspection since production violates the confidentiali*94ty provision set forth in 42 Pa.C.S. § 5944?”